DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 09/27/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 09/27/2021.
In the reply, the applicant amended claim 15 and cancelled claims 23-24 and 30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (US 2017/0333637) in view of Butler et al. (US 2015/0343152), Roervig et al. (US 2016/0129187) and D’Antonio (US 5,080,648).

    PNG
    media_image1.png
    855
    1302
    media_image1.png
    Greyscale

Regarding claim 15, Merz et al. discloses a medicament delivery device (100 of Fig. 4) comprising: a medicament container (container, see Examiner’s annotated Fig. 4 above); a plunger rod (plunger, see Examiner’s annotated Fig. 4 above) in contact with a slidable stopper (405 of Fig. 4, see Examiner’s annotated Fig. 4 below illustrating how plunger rod contacts stopper) within the medicament container (container, see Examiner’s annotated Fig. 4 below) for expelling a medicament (401 of Fig. 4, see [0066]); a resilient member (104 of Fig. 4) used for applying a force to the plunger rod during delivery of the medicament (401, see [0066], lines 4-7 indicating how rotation force of resilient member is applied to plunger rod); a capacitor (313 of Fig. 3) operatively engaged with the resilient member (104, see Fig. 3 illustrating operative engagement between capacitor and resilient member in LC circuit) to thereby form an LC circuit (300 of Fig. 3); and a controller (110 of Fig. 7-8) in communication with the LC circuit (300, see [0073] indicating communication between controller and LC circuit), wherein the controller (110) is configured to detect a completion of a delivery stroke of the 
Examiner maintains that although the function of using the controller to detect a completion of a delivery stroke of the plunger rod according to an inductive property of the resilient member is not explicitly state by Merz et al., the structure of Merz et al. is clearly capable of performing the claimed function. The medicament delivery device (100) of Merz et al. comprises a dosing wheel (102 of Fig. 4) which is connected to the resilient member (104) and rotation of the dosing wheel establishes a user-desired volume of medicament according to the rotational energy subsequently stored within the resilient member on account of this rotation (see [0015], “The helical spring 104 has a number of windings that is dependent on the set rotation angle or on a rotation movement of the dosing wheel 102”). Additionally, the medicament delivery device (100) is configured with a determination unit, i.e. controller (110), which is capable of monitoring the induction character of the resilient member (104, see [0053], lines 8-14) and calculating the corresponding dose setting according to the induction character of the resilient member (104, see [0057], lines 6-8). According to the operation of the device (100), it is clear that upon completion of the delivery stroke of the plunger rod, the rotational energy of the resilient member (104) returns to a neutral position corresponding to a neutral dose setting which can be determined by the controller (110). Merz et al. therefore discloses wherein the controller (110) is configured to detect a completion of a delivery stroke of the plunger rod (plunger, see Examiner’s annotated Fig. 4 below) according to an inductive property of the resilient member (104). Furthermore, Merz et al. disclose wherein the controller (110) is configured to send a signal to the indicator (830) for 
Furthermore, Merz et al. discloses wherein the inductive property of the resilient member (104) comprises a resonance frequency (“f” of equation following [0062] and see [0062], lines 2-3) of the LC circuit (300). Merz et al. discloses a method (200) of Figure 2 which is initiated by the receipt of an electrical signal (see 210 of Fig. 2 and [0056], lines 1-4) and results in a detection step (220 of Fig 2) wherein a resonance frequency calculation (“f” of equation following [0062]) for detecting induction in the resilient member (104) occurs and a time-stamp step (250 of Fig. 2) wherein a time point associated with a specific induction detection event can be assigned (see [0057], lines 6-8). Additionally, Merz et al. discloses that the electrical signal (210) can be constantly applied to the resilient member (104, see [0015], lines 13-16), which, according to the method of Figure 2, implies a constant detection of induction (220) in the resilient member (104). Finally, Merz et al. discloses the presence of a microcontroller (715 of Fig. 7) which is responsible for measuring the resonance frequency (see [0075], lines 6-8). It is well known to those skilled in the art that, in response to continuously changing stimuli, microprocessors are limited in that they can only make calculations at predetermined time intervals, i.e. sampling rates. Merz et al., therefore, discloses a controller wherein monitoring of a resonance frequency (“f” of equation following [0062]) of the LC circuit (300) is activated at a time when the delivery of the medicament (401) begins; the resonance frequency (“f” of equation following [0062]) is continuously monitored until the completion of the stroke of the plunger rod; and each resonance frequency value has an associated time-stamp according to a time at which the inductance was detected. Merz et al. does not however, disclose wherein a monitoring of a resonance frequency difference per unit time of the LC circuit is activated at a time when the delivery of the medicament begins and the resonance frequency difference per unit time is continuously monitored until the 
In the same field of endeavor, Butler et al. teaches a drug delivery device (100 of Fig. 1) having a sensor (212 of Fig.1) for determining the amount of rotation of a drug dosing device (500 of Fig. 6-7, see [0084], lines 6-9), a microprocessor (202 of Fig. 4) and a piston (see [0081], line 6). Axial movement of the piston during medicament delivery is couple to rotation of the drug dosing device (500) via a spindle (510 of Fig. 7) such that the drug dosing device (500) only rotates during drug delivery (see [0084], lines 6-9 and [0081]). The sensor (212) is an optical sensor configured to receive signals received by the surface of the drug dosing device (500, see [0086], lines 3-8). Butler et al. teaches that if the signals received from the sensor (212) are not changing, i.e. difference per unit time between signals received from the sensor is substantially equal to 0, then the microprocessor can infer that the medicament delivery device is no longer in a delivery/dispensing mode ([0088], lines 9-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. such that such 
Merz et al. in view of Butler et al. does not, however, teach wherein the predetermined delay time corresponds to a time between when the plunger stops moving and when the last medicament exits the medicament delivery device.
In the same field of endeavor, Roervig et al. teaches a medicament delivery device (see Fig. 1-2) comprising an indicator (“audible signal” of [0010]) configured to indicate the completion of the delivery stroke of a plunger rod according to a predetermined delay time corresponding to a time between when the plunger rod stops moving and when the last medicament exits the medicament delivery device (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al. such that the predetermined delay time corresponds to a time between then the plunger rod stops moving and when the last medicament exits the medicament delivery device as taught by Roervig et al. Such a modification would be advantageous because Roervig et al. teaches that a waiting time of 5 to 10 seconds is recommended before the set dose has been properly ejected from the tip of the injection needle (see [0009], lines 13-20 of Roervig et al.).
Merz et al. in view of Butler et al. and Roervig et al. teaches the medicament delivery device (100 of Merz et al.) wherein the controller (110 of Merz et al. in view of Butler et al.) is configured to determine an injection time based on a time between when the delivery of the medicament begins (Examiner notes how the controller of Merz et al. in view of Butler et al. is fully capable of determining when delivery of medicament begins by determining the time at which the resonance frequency difference per unit time is not substantially equal to zero) and the determined completion of the delivery stroke (Examiner notes how Merz et al. in view of Butler et al. teaches wherein the controller determines completion of the delivery stroke of the plunger rod at the time when the resonance frequency difference per unit time is substantially equal to 0). Merz et al. in view of Butler et al. and Roervig et al. does not, however, teach wherein the controller is configured to compare the determined injection time to a predetermined injection time range, wherein, if the controller determines the determined injection time falls within the predetermined injection time range, the controller determines a normal condition of the delivery stroke of the plunger rod, and wherein, if the controller 
In the same field of endeavor, D’Antonio teaches a medicament device (“hypodermic fluid dispenser” of claim 13, line 1) comprising a means for determining an injection time based on a time between when the delivery of the medicament begins and a determined completion of delivery (see claim 13, lines 10-12, indicating presence of, “means for measuring the time required to complete each injection”), a means for comparing the determined injection time to a predetermined injection time range (“acceptable time” of claim 13, line 9 and see claim 13, lines 12-14 indicating presence of, “means for evaluating said measured time in terms of said range of acceptable times”), a means for determining, if the determined injection time falls within the predetermined injection time range (“acceptable time” of claim 13, line 9), the dispenser determines a normal condition of the delivery stroke (see claim 13, lines 14-17 indicating presence of, “means for evaluating said measured time in terms of said range of acceptable times, means for evaluating dispenser performance in terms of said range of acceptable times, and means for displaying indications of dispenser performance.”), and a means for determining, if the determined injection time falls outside of the predetermined injection time (“acceptable time” of claim 13, line 9), the dispenser determines a failure condition of the delivery stroke (see claim 13, lines 14-17 indicating presence of, “means for evaluating said measured time in terms of said range of acceptable times, means for evaluating dispenser performance in terms of said range of acceptable times, and means for displaying indications of dispenser performance.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Merz et al. in view of Butler et al. and Roervig et al. such that the controller is configured to compare the determined injection time to a predetermined injection time range, wherein, if the controller determines the determined injection time falls within the predetermined injection time range, the controller determines a normal condition of the 
Regarding claim 18, Merz et al. in view of Butler et al., Roervig et al., and D’Antonio teaches the medicament delivery device of claim 15. Furthermore, Merz et al. teaches wherein the resilient member (104) is coil shaped (coil shaped, see Examiner’s annotated Fig. 4 above illustrating coil shape) and corresponds to an inductive element of the LC circuit (300, see [0059], lines 5-8).
Regarding claim 19, Merz et al. in view of Butler et al., Roervig et al., and D’Antonio teaches the medicament delivery device of claim 15. Furthermore, Merz et al. teaches wherein a monitoring (see [0021]) of a resonance frequency value (“f” of equation following [0062]) of the LC circuit (300) is activated at a time when the delivery of the medicament (401) begins and the resonance frequency value (“f” of equation following [0062]) is continuously monitored in order to determine the completion of the delivery stroke of the plunger rod (plunger, see Examiner’s annotated Fig. 4 above). In Figure 2 Merz et al. teaches a method (200 of Fig. 2, see [0057]) wherein the first step (210 of Fig. 2) comprises applying an electrical signal to the resilient member (104) and is followed by a subsequent detection step (220 of Fig. 2), a calculating step (240 of Fig. 2), a time-stamp step (250 of Fig. 2), a supply step (230 of Fig. 2), and an output step (260 of Fig. 2). Additionally, Merz et al. teaches that the electrical signal (220) can be constantly applied to the resilient member (104, see [0015], lines 13-16). According to the method (200) of Figure 2, a constant application of an electrical signal (220) requires completion of the subsequent steps of the method (200). Completion of the stroke of the plunger rod is determined when the dosage output (260) returns to the initial dosage setting output prior to initiation of medicament injection, i.e. stored rotational energy of the resilient member is expended (see Paragraph 6 of this 
Regarding claim 20, Merz et al. in view of Butler et al., Roervig et al., and D’Antonio teaches the medicament delivery device of claim 19. Furthermore, Merz et al. teaches wherein the completion of the delivery stroke of the plunger rod (plunger, see Examiner’s annotated Fig. 4 above) is further determined at a time when the resonance frequency value (“f” of equation following [0062]) is detected to be equal to a predetermined frequency value. As discussed above, in Paragraph 6 of this Office Action, completion of the stroke of the plunger rod is determined when the rotational energy stored in the resilient member (104) is expended and the dosage output (260) matches the dosage output prior to initiation of the medicament injection process. As made clear by the method of Figure 2, this occurs at a time when the detection step (220) detects an inductance value (see [0056], lines 4-5) of the resilient member (104) that matches the inductance value of the resilient member (104) prior to initiation of medicament injection. Additionally, Merz et al. discloses that resonance frequency (“f” of equation following [0062]) can be used to measure inductance of the resilient member (104, see [0062]). Merz et al., therefore, discloses wherein the completion of the delivery stroke of the plunger rod (plunger, see Examiner’s annotated Fig. 4 above) is determined at a time when the resonance frequency value (“f” of equation following [0062]) is detected to be equal to the resonance frequency value obtained when the resilient member (104) is in a neutral, no-energy-storage state. 
Regarding claim 26, .
Claims 31 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (US 2017/0333637) in view of Butler et al. (US 2015/0343152), Roervig et al. (US 2016/0129187), D’Antonio (US 5,080,648) and Sall et al. (WO 2017/108272).
Regarding claim 31, Merz et al. in view of Butler et al., Roervig et al., and D’Antonio teaches the medicament delivery device of claim 15. Neither Merz et al., Butler et al., Roervig et al., nor D’Antonio however teach wherein the predetermined delay time is customizable. 
In the same field of endeavor, Sall et al. a medicament delivery device (“delivery device 1-3” of Fig. 8-11c) comprising an indicator (“indicator unit 47” of Fig. 9b) wherein the indicator unit is configured to indicate a completion of a delivery of medicament (see Page 24, lines 8-13) after a predetermined delay time (see Page 24, lines 8-13 indicating how, “processing circuitry 45 may in this case be configured to instruct the indicator unit 47 to continue to provide visual and/or audio feedback to the user for a predetermined amount of time after the dose has been fully administered”) and further teaches wherein this predetermined delay time is customizable (see Page 24, lines 8-13 indicating how delay time should correspond to, “the time which is required to reduce the pressure in the injection site caused by the medicament” which is variable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al., Roervig et al., and D’Antonio such that the predetermined delay time is customizable as taught by Sall et al. Such a modification would be advantageous because it ensures that the medicament delivery device is not removed until pressure at the insertion site is reduced (see Page 24, lines 8-13 of Sall et al.).
Regarding claim 35, Merz et al. in view of Butler et al., Roervig et al., D’Antonio, and Sall et al. teaches the medicament delivery device of claim 31. Neither Merz et al., Butler et al., Roervig et al. nor D’Antonio however teach wherein the customizable predetermined delay time is determined based on 
In the same field of endeavor, Sall et al. teaches wherein the customizable predetermined delay time is determined based on one or more human body properties, one or more medicament parameters, one or more design features of the medicament delivery device and one or more external conditions (see Page 24, lines 8-13 indicating how predetermined delay time is customizable according to “pressure in the injection site” and note how one of ordinary skill in the art would readily recognize ways in which human body properties, medicament parameters, design features of the delivery device and external conditions all play a determining role on the pressure in the injection site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al., Roervig et al., D’Antonio, and Sall et al. such that the customizable predetermined delay time is determined based on one or more human body properties, one or more medicament parameters, one or more design features of the medicament delivery device and/or one or more external conditions as further taught by Sall et al. Such a modification would be advantageous because it ensures that the medicament delivery device is not removed until pressure at the insertion site is reduced (see Page 24, lines 8-13 of Sall et al.).
Regarding claim 36, Merz et al. in view of Butler et al., Roervig et al., D’Antonio, and Sall et al. teaches the medicament delivery device of claim 35. Neither Merz et al., Butler et al., Roervig et al. nor D’Antonio however teach wherein the one or more human body properties comprise one or more of a blood pressure, an injection site, an injection temperature, a skin pressure/resistance, a body fat percentage, a hydration condition, and an age of a patient.
In the same field of endeavor, Sall et al. teaches wherein the one or more human body properties comprises an injection temperature (see Page 24, lines 8-13 indicating how predetermined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al., Roervig et al., D’Antonio, and Sall et al. such that the one or more human body properties comprises an injection temperature as further taught by Sall et al. Such a modification would be advantageous because it ensures that the medicament delivery device is not removed until pressure at the insertion site is reduced (see Page 24, lines 8-13 of Sall et al.).
Regarding claim 37, Merz et al. in view of Butler et al., Roervig et al., D’Antonio, and Sall et al. teaches the medicament delivery device of claim 35. Neither Merz et al., Butler et al., Roervig et al. nor D’Antonio however teach wherein the one or more medicament parameters comprise one or more of a viscosity and a dosage of the medicament.
In the same field of endeavor, Sall et al. teaches wherein the one or more medical parameters comprise a viscosity (see Page 24, lines 8-13 indicating how predetermined delay time is customizable according to “pressure in the injection site” and note how one of ordinary skill in the art would readily recognize that viscosity plays a determining role in the pressure in the injection site since fluids comprising a higher viscosity would require more time to diffuse away from the insertion site) and a dosage (see Page 24, lines 8-13 indicating how predetermined delay time is customizable according to “pressure in the injection site” and note how one of ordinary skill in the art would readily recognize that dosage plays a determining role in the pressure in the injection site since a higher dosage would require more time to diffuse away from the insertion site and reduce the pressure at the insertion site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler 
Regarding claim 38, Merz et al. in view of Butler et al., Roervig et al., D’Antonio, and Sall et al. teaches the medicament delivery device of claim 35. Neither Merz et al., Butler et al., Roervig et al., nor D’Antonio however teach wherein the one or more design features of the medicament delivery device comprise one or more of a needle gauge, a needle length, and an injection spring power.
In the same field of endeavor, Sall et al. teaches wherein the one or more design features of the medicament delivery device comprises an injection spring power (see Page 24, lines 8-13 indicating how predetermined delay time is customizable according to “pressure in the injection site” and note how one of ordinary skill in the art would readily recognize that injection spring power plays a determining role in the pressure in the injection site since a higher injection spring power would generate greater pressure forces at the insertion site). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al., Roervig et al., D’Antonio, and Sall et al. such that the one or more design features of the medicament delivery device comprises an injection spring power as further taught by Sall et al. Such a modification would be advantageous because it ensures that the medicament delivery device is not removed until pressure at the insertion site is reduced (see Page 24, lines 8-13 of Sall et al.).
Regarding claim 39, 
In the same field of endeavor, Sall et al. teaches wherein the one or more external conditions comprises a storage temperature of the medicament (see Page 24, lines 8-13 indicating how predetermined delay time is customizable according to “pressure in the injection site” and note how one of ordinary skill in the art would readily recognize that storage temperature of the medicament plays a determining role in the pressure in the injection site since temperature and pressure are known to be directly correlated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al., Roervig et al., D’Antonio, and Sall et al. such that the one or more external conditions comprises a storage temperature of the medicament as further taught by Sall et al. Such a modification would be advantageous because it ensures that the medicament delivery device is not removed until pressure at the insertion site is reduced (see Page 24, lines 8-13 of Sall et al.).
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (US 2017/0333637) in view of Butler et al. (US 2015/0343152), Roervig et al. (US 2016/0129187) and D’Antonio (US 5,080,648) and Saint et al. (US 2016/0012205).
Regarding claim 32, Merz et al. in view of Butler et al., Roervig et al, and D’Antonio teaches the medicament delivery device of claim 26. Neither Merz et al., Butler et al., Roervig et al. nor D’Antonio however teach wherein the external unit comprises one of an external buzzer, an external speaker, an external vibration device, or an external LED device. 
In the same field of endeavor, Saint et al. teaches a medicament delivery device (“pen 10” of Fig. 1A-1B) comprising a mechanism to determine that the device is being operated and/or to monitor the operation of the dose being dispensed (see [0024], lines 7-10). Saint et al. further teaches wherein the medicament delivery device (10) is in communication with an external unit (“communication device 5” of Fig. 1A-1B). Additionally, Saint et al. teaches that the external unit (5) comprises a display unit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al., Roervig et al, and D’Antonio such that the external unit comprised either an LED display or external speaker as taught by Saint et al. Such a medication corresponds to a design which was already well known in the art prior to the effective filing date. Such a modification would be advantageous because it produces a user interface for health management (see [0030], lines 47-52 of Saint et al.).
Regarding claim 33, Merz et al. in view of Butler et al., Roervig et al, and D’Antonio teaches the medicament delivery device of claim 26. Neither Merz et al., Butler et al., Roervig et al., nor D’Antonio however teach wherein the external unit comprises one of a mobile phone, a smart watch, or a smart bracelet.
In the same field of endeavor, Saint et al. teaches a medicament delivery device (“pen 10” of Fig. 1A-1B) comprising a mechanism to determine that the device is being operated and/or to monitor the operation of the dose being dispensed (see [0024], lines 7-10). Saint et al. further teaches wherein the medicament delivery device (10) is in communication with an external unit (“communication device 5” of Fig. 1A-1B). Additionally, Saint et al. teaches that the external unit (5) comprises a mobile phone (“smart phone” of [0025], line 3) or smart watch (“smartwatch” of [0025], line 4, see [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al., Roervig et al, and D’Antonio such that the external unit comprised either a mobile phone or a smart watch as taught by Saint et al. Such a medication corresponds to a design which was already well known in the art prior to the effective filing date. Such a modification would be advantageous because it .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (US 2017/0333637) in view of Butler et al. (US 2015/0343152), Roervig et al. (US 2016/0129187) and D’Antonio (US 5,080,648) and Boesen (US 2008/0312604).
Regarding claim 34, Merz et al. in view of Butler et al., Roervig et al. and D’Antonio teaches the medicament delivery device of claim 23. Neither Merz et al., Butler et al., Roervig et al., nor D’Antonio however teach wherein the indicator comprises one of an LED device, a vibration device, a buzzer, or a speaker. 
In the same field of endeavor, Boesen teaches a medicament delivery device (“medication delivery pen 100” of Fig. 1) comprising an indicator (“display 118” of Fig. 1). The indicator (118) can be used to display dosage settings or information based on sensor readings (see [0031], lines 1-3). Additionally, Boesen teaches wherein the indicator (118) may further comprise LED devices or audio alerts (see [0036], lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Merz et al. in view of Butler et al., Roervig et al. and D’Antonio such that the indicator comprised an LED device as taught by Boesen. Such a modification corresponds to a design which was already well known in the art prior to the effective filling date of the claimed invention. Furthermore, such would be advantageous because it would provide additional means for communicating to a user (see [0036], lines 10-20). 
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
On page 10, Applicant asserts that Merz teaches using the inductance value of the helical spring to determine the dose of medicament prior to the actual delivery of the medicament. Examiner notes, however, that Merz et al. also teaches wherein the step of applying an electrical signal (210 of Fig. 2) may be conducted continuously (see [0015], lines 13-16 of Merz et al.). By teaching that the electrical signal may be continuously applied, Merz et al. therefore teaches the continuous execution of all method steps included in Fig. 2 which follow the application of an electrical signal (210). As such, Merz et al. teaches using the inductance value of the helical spring to determine the dose of medicament not only prior to the actual delivery of the medicament but also during the administration and end of medicament delivery. 
In response to applicant’s argument that there would be no reason to look to the Butler et al. reference for a structure that makes measurements starting “at a time when the delivery of medicament begins and…is continuously monitored until the completion of the delivery of the delivery stroke of the plunger rod,” Examiner reasserts that Merz et al. teaches using the inductance value of the helical spring to determine the dose of medicament at a time when the delivery of the medicament begins and is continuously monitored until the completion of the delivery stroke of the plunger rod. By teaching that the electrical signal may be continuously applied (see [0015], lines 13-16 of Merz et al.), Merz et al. therefore teaches the continuous execution of all method steps included in Fig. 2 which follow the application of an electrical signal (210) including the detection of inductance of the at least one helical spring (220 of Fig. 2, see [0056], lines 4-5) and the dose calculation step (240, see [0057], lines 6-8). 
In response to argument that impermissible hindsight was used to “modify the controller of Merz et al. such that the controller of Merz et al. calculated the difference per unit time between consecutive signals received by the same sensor as taught by Butler et al.” Examiner reasserts that Merz et al. does indeed teach that resonant frequency measurements are made during the delivery of the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783